DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 10 May 2022.  The amendments to the claims, specification, drawings, Abstract, and title have been entered.  Claims 1-5 and 11-12 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Naill (Reg. No. 70,492) on 1 July 2022.

The application has been amended as follows: 

Withdrawn claims 1-5 have been canceled.
In claim 11 at line 4, “lock insert a body” has been changed to -- lock insert comprising a body --.

The Abstract has been changed to read as follows (clean version):
System for separating and coupling a nuclear fuel assembly from/to a top nozzle which has a flow channel plate with guide holes.  The system includes a lock insert and a separation member.  The lock insert includes an insertion part provided on a top portion of a hollow body.  The separation member is configured to separate the insertion part from a guide hole.  The insertion part is variable in size.  The insertion part comprises a first latching member and a second latching member, each having a step which contacts the flow channel plate.  The first latching member includes a latching groove which is inserted into a member protruding from the top surface of the flow channel plate.  The second latching member contacts a bottom surface of the flow channel plate.  The separation member provides a space accommodating an outer circumferential surface of the first latching member.


Allowable Subject Matter
Claims 11-12 are allowable over the prior art of record.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646